 


113 HRES 451 EH: To inform the Senate that a quorum of the House has assembled.
U.S. House of Representatives
2014-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 451 
In the House of Representatives, U. S.,

January 7, 2014
 
RESOLUTION 
To inform the Senate that a quorum of the House has assembled. 
 
 
That the Clerk of the House inform the Senate that a quorum of the House is present and that the House is ready to proceed with business. 
 
Karen L. Haas,Clerk.
